Citation Nr: 0126751	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  99-01 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Honolulu, Hawaii


THE ISSUE

Entitlement to a total rating for compensation purposes based 
upon individual unemployability.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from March 1980 to December 
1984.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Honolulu, Hawaii, Regional Office (RO), which denied 
entitlement to a total rating based upon individual 
unemployability.  A January 1999 RO hearing was held.  In 
June 2001, a "Travel Board" hearing was held before the 
undersigned Board member.  Additional documentary evidence 
was submitted during that hearing with written waiver of RO 
jurisdiction.  See 38 C.F.R. § 20.1304(c) (2000).  

In statements dated in March 1999 and July 2000, and at the 
June 2001 travel board hearing, the appellant raised 
additional issues, including a higher rating for her service-
connected abdominal scar, and service connection for uterine 
fibroids, loss of a reproductive organ, removal of gall 
bladder, and post-traumatic stress disorder.  These issues 
are not in appellate status and are referred to the RO for 
any appropriate action.  


FINDINGS OF FACT

1.  Appellant has completed high school and reportedly 
attended 6 months of community college.

2.  Appellant has had occupational experience as 
cashier/receptionist, military newspaper circulations clerk, 
dispatcher, and primarily as a Federal postal service 
distribution mail clerk.

3.  Appellant reportedly has not been gainfully employed 
since 1991.  

4.  Appellant's service-connected disabilities are 
chondromalacia of the left patella, currently rated as 
10 percent disabling; and an abdominal scar, residual of a 
laparoscopy, currently rated as noncompensable (for a 
combined 10 percent evaluation).  

5.  Appellant's service-connected disabilities are not of 
sufficient severity as would prevent her from engaging in 
some form of substantially gainful employment, such as of a 
relatively sedentary, nonstrenuous nature, consistent with 
her education and occupational experience.


CONCLUSION OF LAW

Appellant does not have service-connected disabilities that 
are sufficient to produce unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16(a),(b), 4.18 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. 
§ 5100 et. seq, became law.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  It should be pointed out that 
these amended regulations, to the extent applicable in this 
case, merely implement the Veterans Claims Assistance Act of 
2000.  Although this claim was decided by the RO before 
enactment of this Act, the Board concludes that a remand to 
the RO for additional development is not warranted as VA has 
already met its obligations to the appellant under that 
statute.  It is recognized by the Board that the provisions 
of 38 U.S.C. § 5103A (duty to assist) did not become 
effective until the fall of 2000.  The RO also had the 
opportunity to apply the duty to assist provisions found at 
38 U.S.C.A. § 5107(b) (West 1991) that existed prior to 
November 2000 as indicated in its statement of the case (SOC) 
issued in November 1998 and subsequent supplemental 
statements of the case (SSOC).  Therefore, the development 
conducted by the RO in this case fully meets the requirements 
of the old provisions of 38 U.S.C.A. § 5107 and the new 
provisions of 38 U.S.C.A. § 5103A.  See Karnas v. Derwinksi, 
1 Vet. App. 308 (1991).  All relevant facts have been 
adequately developed by the RO and there is no reasonable 
possibility that any further assistance to the appellant 
would aid in substantiating her claim.  Bernard v Brown, 4 
Vet. App. 384 (1993).  See also a May 2001 RO letter sent to 
appellant, informing her of the Veterans Claims Assistance 
Act of 2000.  

VA examinations conducted in 1997 and 1999 and other recent 
clinical records are sufficiently detailed and comprehensive 
overall in evaluating the severity of the service-connected 
disabilities, particularly in terms of their impact 
(singularly or in combination) on industrial functioning.  
Additionally, relevant records associated with appellant's 
Civil Service disability retirement claim were received.  
Appellant was issued a Statement of the Case and Supplemental 
Statement of the Case, which included relevant clinical 
evidence, laws and regulatations, and a detailed explanation 
of the rationale for said rating decision.  The Board 
concludes that the duty to assist as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000, has been satisfied with respect to 
the issue on appeal.  Thus, based upon the evidence in the 
claims folder, the Board has applied relevant judicial 
precedents and laws and regulations to the material facts, 
and decided the appellate issue.  

It should be added that the only disabilities for which 
service connection is in effect are chondromalacia of the 
left patella and an abdominal scar, residual of a 
laparoscopy.  Parenthetically, although appellant has 
recently questioned whether the RO had once granted service 
connection for post-traumatic stress disorder, the 
evidentiary record clearly shows that this was not the case.  
The facts are that after a February 1991 rating decision 
granted an increased 10 percent evaluation for the service-
connected chondromalacia of the left patella, the RO sent her 
a March 1991 notification letter of that decision that 
inadvertently incorrectly stated that a 10 percent rating had 
been granted for "service-connected" post-traumatic stress 
disorder.  However, after appellant replied by May 1992 
letter that this information appeared in error since she had 
never applied for a post-traumatic stress disorder, the RO 
sent her a June 1992 corrective letter advising that the 
March 1991 letter was erroneous insofar as the post-traumatic 
stress disorder matter was concerned.  

It is apparent that appellant's most disabling service-
connected disability is her left patellar chondromalacia.  
For informational purposes, in Hoag v. Brown, 4 Vet. 
App. 209, 211 (1993), medical definitions for 
"chondromalacia" and "patella" were respectively cited to 
as "abnormal softness of cartilage" and "a thick flat 
triangular movable bone that forms the anterior point of the 
knee and protects the front of the joint...."  

Appellant's service and post-service medical records dated in 
the mid-1980's revealed that although she had occasional left 
knee pain with left patellar chondromalacia diagnosed, there 
was no gait impairment or other significant dysfunction of 
that knee.  Clinical records in 1990 indicated that she had 
numerous unrelated complaints, including headaches from 
stress at work, left foot/ankle pain, and iliotibial band 
syndrome.  Subsequently, in September 1990, a left knee 
arthroscopy with debridement was performed for diagnosed 
Grade I chondromalacia.  No articular/meniscal abnormalities 
were present.  In October 1990, although left knee 
chondromalacia and tenderness were reported, her gait was 
described as normal.  

A February 1991 VA fee-basis orthopedic examination reported 
that although appellant had occasional left knee 
symptomatology, including constant knee pain, she had been 
able to continue working as a full-time postal clerk; that 
clinical findings were essentially negative except for 
crepitus bilaterally; and that it was opined that her 
symptoms were "somewhat out of proportion to the findings at 
arthroscopy...."

In an April 1991 written statement, appellant stated that her 
physician had recommended that she be placed on a permanent 
light duty restriction at work; that she had not worked since 
April 1991 due to her knee condition; and that the postal 
service could not accommodate her condition.  A January 1991 
private physician's statement is of record (with a January 
1999 addendum) pertaining to said restrictions.  Also of 
record are certain Federal postal service employment records, 
which include an April 1991 letter.  Said April 1991 Federal 
postal service letter stated that in January 1991, 
appellant's physician had reported that she had a permanent 
left knee condition that was aggravated by lifting and 
prolonged standing and a permanent restriction of no lifting 
over 15 pounds was recommended; that a postal service 
physician had concurred and also recommended no prolonged 
standing, walking, or sitting and preferrably sit down 
duties; that the full duties of her position as a 
distribution clerk included frequent lifting of 30-40 pounds, 
distributing parcels and moving sacks of mail and lifting up 
to 70 pounds; that the postal service was unable to 
accommodate said restrictions and proposed her removal from 
the postal service; and that she might be eligible for 
disability retirement benefits.  A May 1991 letter from the 
Federal postal service noted that appellant was not 
reassigned to another vacant position in that agency at the 
same grade/pay level/tenure, within the same commuting area, 
because functional requirements for a position as 
distribution and window clerk were the same as her current 
position as distribution clerk.  

Significantly, an October 1991 notice of preliminary 
determination denied appellant's application for Federal 
disability retirement.  The denial notice stated, in 
pertinent part, that she did not meet the criterion requiring 
documentation of a disabling medical condition of such 
severity as to prevent the performance of essential duties of 
her position and/or present an imminent hazard to health and 
safety from continuing to work.  

On May 1992 VA examination, appellant had pain/tenderness at 
the left hip, knee, and ankle areas.  Assessments included 
left patellar chondromalacia; status post laparoscopy; peptic 
ulcer disease/colitis per history from appellant; and tarsal 
tunnel syndrome/iliotibial syndrome unrelated to knee 
condition.  It was opined that there appeared to be no 
relationship between stomach problems and her laparoscopy.  
VA medical records dated in 1993 noted a history of whiplash 
injuries in a March 1993 motor vehicular accident with 
multiple joint pains reported.  In a January 1994 letter, 
appellant was advised that her application for federal 
disability retirement had been approved.  

Subsequent medical records in the mid-and late 1990's include 
impressions of fibromyalgia, cervical myofascial pain, and 
thoracic musculoligamentous sprain/strain; conditions for 
which service connection is not in effect.  See also a 
February 1998 rating decision.  Significantly, on May 1997 VA 
examination, appellant's gait was normal.  It was clinically 
noted that the left knee exhibited essentially full range of 
motion without instability or swelling, although there was 
mild tenderness to palpation and subjective pain.  In 
addition to left knee patellar chondromalacia, diagnoses 
included conditions for which service connection is not in 
effect, such as fibromyalgia and irritable bowel syndrome.  
Additionally, on May 1999 VA examination, appellant's knees 
each had 0 degrees' extension and at least 140 degrees' 
flexion.  Normal ranges of motion of the knee are 0 degrees' 
extension and 140 degrees' flexion.  38 C.F.R. § 4.71 (2001), 
Plate II.  It is of substantial import that her gait was 
described as normal.  No true patellofemoral crepitus, 
tenderness, or instability were clinically noted and x-rays 
of the left knee were described as normal.  Significantly, 
the examiner opined that although appellant had had an 
arthroscopy with minimal chondromalacia of the patella 
identified, that condition had not subsequently progressed in 
a negative fashion; and that her iliotibial band syndrome 
which was contributing to her "knee" symptoms involved a 
"separate issue."  It should be pointed out that an April 
1993 final rating decision, in part, had denied service 
connection for left iliotibial band syndrome.  

Recent June 2001 VA medical records primarily relate to 
disabilities other than the service-connected chondromalacia 
of the left patella and an abdominal scar, residual of a 
laparoscopy.  

The Board has also considered appellant's testimonial 
evidence.  Appellant testified at a recent June 2001 "Travel 
Board" hearing, at T.5-10, that she was restricted from 
prolonged standing/squatting due to her knee disorder; that 
she was restricted from lifting over 15 pounds because it 
would increase her knee pain; that she had been placed on 
leave-without-pay status from the Federal postal service in 
June 1991 because "they could not accommodate my permanent 
restrictions and limitations imposed by my personal 
physician"; that she had not subsequently sought any other 
employment but had "[j]ust sat at home"; and that Civil 
Service disability retirement had been approved in January 
1994.  Significantly, she admitted that her disability 
retirement had initially been disapproved, but had later been 
granted after an automobile accident that resulted in her 
developing fibromyalgia.  Her January 1999 RO hearing 
testimony is essentially similar.   

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Since the service-connected disabilities are currently 
considered a combined 10 percent disabling, appellant does 
not meet the eligibility percentage standards set forth in 
38 C.F.R. § 4.16(a) for assignment of a total disability 
rating based on individual unemployability.  

A total disability rating is based primarily on the average 
impairment of earning capacity, that is, upon the economic or 
industrial handicap which must be overcome and not from 
individual success in overcoming it.  However, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to particular effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effect of 
combinations of disability.  A total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 4.15.  

Although appellant does not meet the percentage standards set 
forth above, an extraschedular consideration may be 
applicable, in the event she is unemployable by reason of 
service-connected disabilities.  38 C.F.R. § 4.16(b).  

It should be added that appellant indicated in an April 1997 
employment statement that she had not sought any employment, 
even employment of a relatively sedentary, nonstrenuous 
nature.  It is reiterated that she has had approximately 6 
months of community college education, has had occupational 
experience primarily as a postal distribution clerk, and 
reportedly has not been gainfully employed since the early 
1990's.  She also has been previously employed as a 
cashier/receptionist, military newspaper circulations clerk, 
and dispatcher and, significantly, has had computer work 
experience.  See June 2001 "Travel Board" hearing 
transcript, at T.16-17.  

While the postal service employment records indicate that 
appellant was considered disabled in the 1990's under Federal 
Civil Service laws and regulations, this was not solely on 
account of her service-connected disabilities, but rather a 
combination of disabilities including non-service-connected 
conditions.  See June 2001 "Travel Board" hearing 
transcript, at T.10.  Additionally, a May 1991 letter from 
the Federal postal service and related documents indicated 
that appellant was not reassigned to another vacant position 
in that agency because of certain functional requirements, 
such as heavy lifting, that were medically restricted.  In 
other words, it appears that her disability retirement grant 
was based on her inability to perform in a particular job 
capacity, not because she was unable to perform any type of 
substantially gainful employment.  

It is significant that the employment statement indicates 
that appellant has not sought any type of employment even of 
a relatively sedentary, nonstrenuous nature.  The negative 
evidence includes the fact that appellant's service-connected 
chondromalacia of the left patella does not result in any 
gait impairment, knee joint instability, significant 
restricted knee motion, or any other serious left knee 
dysfunction.  Appellant's abdominal scar, residual of a 
laparoscopy, is a relatively minor service-connected 
disability rated as noncompensable and has not been shown by 
any post-service clinical evidence to have significantly 
affected industrial adaptability.  The service medical 
records indicate that although diagnostic laparoscopy was 
performed due to abdominal pain and suspected acute pelvic 
inflammatory disease, a well-healed, laparoscopic, 
periumbilical scar was clinically noted thereafter.  Although 
appellant has undergone other abdominal surgeries, including 
recent laparoscopy with hysterectomy and a laparoscopic 
cholecystectomy for cholelisthiasis in the late 1990's, and 
the evidentiary record indicates that she has numerous 
conditions including fibromyalgia adversely affecting 
industrial adaptability, non-service-connected disabilities 
may not be considered in deciding this appellate issue.  See 
38 C.F.R. § 4.16(a).

It should be recognized that the 10 percent combined rating 
assigned for the service-connected disabilities suggests 
that, insofar as average industrial impairment is concerned, 
the appellant retains a substantial industrial functioning 
capability.  There is no competent, credible evidence 
indicating that the appellant has been medically ordered to 
refrain from performing all forms of gainful employment, such 
as relatively sedentary, nonstrenuous activities consistent 
with her educational and occupational background.

The evidence does not show that appellant's service-connected 
disabilities, either singularly or in combination with each 
other, preclude positions she is capable of working in, such 
as relatively sedentary, nonstrenuous occupations.  It is 
necessary that when considering solely the service-connected 
disabilities, there exists no employment which she is capable 
of performing were it offered to her.  In Van Hoose v. Brown, 
4 Vet.App. 361, 363 (1993), the United States Court of 
Appeals for Veterans Claims held that:

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is a recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.

It is the Board's opinion that the negative evidence 
overwhelmingly outweighs any positive evidence as to whether 
the appellant's service-connected disabilities preclude 
substantially gainful employment, for the foregoing reasons.  
Again, the competent, credible evidence does not support the 
proposition that she is, in fact, unemployable due solely to 
service-connected disabilities.  The service-connected 
disabilities, while limiting her employment options to a 
minor extent, would not prevent relatively sedentary, 
nonstrenuous industrial activities.  The evidence does not 
show that the service-connected disabilities, either 
singularly or in combination with each other, present such an 
unusual or exceptional disability picture with related 
factors as marked interference with all forms of 
substantially gainful employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, as is required for 
extraschedular consideration.  38 C.F.R. § 4.16(b).  
Consequently, a total rating based on individual 
unemployability is not warranted.  38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16(b).  


ORDER

A total rating based upon individual unemployability is 
denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 

